COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        In re World Tech Aviation, LLC, Relator

Appellate case number:      01-17-00771-CV

Trial court case number:    2017-33283

Trial court:                215st District Court of Harris County

       On October 11, 2017, relator, World Tech Aviation, LLC, filed a petition for writ
of mandamus seeking to vacate the respondent trial judge’s September 25, 2017 order
denying relator’s motion to compel the real party in interest TWC Aviation, Inc.’s
response to relator’s request for production of certain discovery documents, and to
compel respondent to grant that motion. Relator has included an appendix with its
petition. See TEX. R. APP. P. 52.7.


       The Court requests a response to the petition for writ of mandamus by any real
party in interest. See TEX. R. APP. P. 52.8(b)(1). The response, if any, shall be filed
within 20 days from the date of this order. See id. 2, 52.4.


       It is so ORDERED.
Judge’s signature: /s/ Laura Carter Higley
                    Acting individually      Acting for the Court
Date: October 17, 2017